      Case 2:16-cv-00823-MCE-JDP Document 71 Filed 12/07/20 Page 1 of 2


     BURSOR & FISHER, P.A.
 1   L. Timothy Fisher (State Bar No. 191626)
     Yeremey O. Krivoshey (State Bar No.295032)
 2   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 3   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 4   Email: ltfisher@bursor.com
             ykrivoshey@bursor.com
 5
     BURSOR & FISHER, P.A.
 6   Scott A. Bursor (State Bar No. 276006)
     701 Brickell Avenue, Suite 1420
 7   Miami, FL 33131-2800
     Telephone: (305) 330-5512
 8   Facsimile: (305) 676-9006
     E-Mail: scott@bursor.com
 9

10   Class Counsel

11
                                UNITED STATES DISTRICT COURT
12
                               EASTERN DISTRICT OF CALIFORNIA
13

14
     MIKE CORTES, on Behalf of Himself and all    Case No. 2:16-cv-00823-MCE-EFB
15   Others Similarly Situated,
                                                  ORDER APPROVING AWARD OF
16                              Plaintiff,        ATTORNEY’S FEES, EXPENSES, AND
            v.                                    SERVICE AWARD
17

18   NATIONAL CREDIT ADJUSTERS, L.L.C.,           Judge: Hon. Morrison C. England, Jr.

19                              Defendant.

20

21

22

23

24

25

26

27

28   ORDER APPROVING AWARD OF ATTORNEY’S FEES, EXPENSES,
     AND SERVICE AWARD
     CASE NO. 2:16-cv-00823-MCE-EFB
      Case 2:16-cv-00823-MCE-JDP Document 71 Filed 12/07/20 Page 2 of 2



 1           The Court, having reviewed the papers filed in support of Plaintiff’s Motion for an Award of

 2   Attorney’s Fees, Expenses, and Service Award, heard the arguments of counsel, and good cause

 3   appearing therefore, the motion is hereby GRANTED and it is ORDERED as follows:

 4           1.      The Court awards $1,019,475.13 in attorney’s fees for Bursor & Fisher, P.A. (“Class

 5   Counsel”) as attorney’s fees.

 6           2.      The Court awards to Plaintiff Mike Cortes $2,000 as a service award for his

 7   participation in this matter.

 8           3.      The Court awards $17,658.93 to Bursor & Fisher, P.A. as reimbursement of out-of-

 9   pocket expenses in connection with the prosecution of this matter.

10           4.      Defendant shall pay the above attorney’s fees, expenses, and service award pursuant

11   to and in the manner provided by the terms of the Settlement Agreement.

12           IT IS SO ORDERED.

13   Dated: December 4, 2020

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER APPROVING AWARD OF ATTORNEY’S FEES, EXPENSES,                                                   1
     AND SERVICE AWARD
     CASE NO. 2:16-cv-00823-MCE-EFB
